January 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          LINDA G. WEBER AND/OR ALL OCCUPANTS, Appellant

NO. 14-13-00830-CV                          V.

   AMERICAN HOMES 4 RENT PROPERTIES TWO, LLC A DELAWARE
             LIMITED LIABILITY COMPANY, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 5, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Linda G. Weber and/or All Occupants.
      We further order this decision certified below for observance.